 In the Matter of RITCHIE GROCER COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN & HELPERS OF AMERICA, AFL, TRUCK DRIVERS LOCAL UNION568, PETITIONERCaseNo. 15-RC-138.-Decided November12, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.At the hearing, the Employer moved to dismiss the petitionupon the ground that the Board does not have jurisdiction of the Em-ployer's business, and also that the taking of jurisdiction by the Boardwould not effectuate the purposes of the Act. For reasons hereinafterdiscussed the motion is denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRitchie Grocer Company, an Arkansas Corporation with its prin-cipal place of business at El Dorado, Arkansas, is engaged in thewholesale sale of groceries. It maintains branch warehouses in theStates of Arkansas and Louisiana.The only operation of the Em-ployer involved in this proceeding is its branch warehouse located at421Walnut Street, Monroe, Louisiana.During 1947 the Monroebranch purchased from outside the State of Louisiana merchandise'Houston,Reynolds,and Murdock.80 N. L. R. B., No. 59.285 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalued inexcessof $75,000 and representing approximately 75 percentof its total purchases.During the same period the Monroe branchsold and delivered approximately $1,000 worth of groceries, or about1percent of its total goods sold, to purchasers outside the State ofLouisiana.On occasion one of the Monroe branch trucks deliversgoods to customers in Southeast Arkansas.The proposed unit in-cludes approximately 34 employees.Upon these facts, we find, that in the question of its Monroe branchthe Employer is engaged in commerce within the meaning of theNational Labor Relations Act.'II.THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees at its Monroe, Louisiana,branch until the Petitioner has been certified by the Board.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act; drivers, warehousemen, dock hands,helpers, and mechanics 2 based at the Employer's Monroe, Louisiana,plant, excluding office employees, managers, sales managers, salesmen,and specifically all other employees not based at the Monroe branch,foremen,3 and all other supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Ritchie Grocer Company,1InMatter of Ritchie Grocer Company,69 N. L.R. B. 471, where we took jurisdictionof the Employer'smain office in El Dorado, Arkansas,itwas clear that the operations ofthe main office and the branches, both in Arkansas and in Louisiana,were closely inte-grated.We are assuming that the same situation prevails in the instant case, since thereisno evidence to the contrary.See alsoMatter of Dixie Wholesale Company, Inc., 73N. L. R. B. 1203.2Although one employee's function is to see that the trucks are filled with gas andwater, the tires repaired,and to report major mechanical troubles rather than to performduties requiring technical skill,he is included in the category of mechanics.8In was stipulated at the hearing that the warehouse foreman was a supervisor andshould be excluded from the proposed unit. RITCIUE GROCER COMPANY287Monroe, Louisiana, an election by secret ballot shall be conducted asearly as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Fifteenth Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausetheywere ill or on vacation or temporarily laid off,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFL,Truck Drivers Local Union 568.